Case 4:21-cv-00004-DC-DF Document 3 Filed 01/27/21 Page 1 of 3
Case 4:21-cv-00004-DC-DF Document 2 Filed 01/27/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of Texas

CHRIS ROINESTAD and SHAWN DURHAM,
Each Individually and on Behalf
of All Others Similarly Situated

 

Plaintiff(s)
Vv.

Civil Action No. 4:21-cv-4

DIAMOND T SERVICES, INC.
Defendant(s)

ee eNO eee ae ae ae

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
DIAMOND T SERVICES, INC.
c/o National Registered Agents, Inc.
1999 Bryan Street, Suite 900
Dallas, Texas 75201

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Josh Sanford

SANFORD LAW FIRM, PLLC

Kirkpatrick Plaza

10800 Financial Centre Parkway, Suite 510
Little Rock, Arkansas 72211
501-221-0088; josh@sanfordlawfirm.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: January 27, 2021 J pds hase :

Signature of Clerk or vent
“Case 4:21-cv-00004:DC-DF Document 3 Filed 01/27/21 Page 2 of 3

fo

Ma,

‘
ard

act

at

“;, é Lp

Wey
Se

> “SS

Wty,
A
=~
ae ST

ale.
=

wanbetee,

.--
°

*
-
.

+

“ee

VME Lg,

ein, lie,

*meeeaaet" ss
rTCAG si “
it iw
Case 4:21-cv-00004-DC-DF Document 3 Filed 01/27/21 Page 3 of 3
Case 4:21-cv-00004-DC-DF Document 2 Filed 01/27/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 4:21-cv-4

PROOF OF SERVICE
(This section should not be filed with the court unless required hy Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

© I personally served the summons on the individual at (place)

 

On (date) > Or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

[ I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) : or
© I returned the summons unexecuted because 3 or
C) Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
